May 22, 2018




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      JESUS JAVIER IBARRA, Appellant

NO. 14-18-00200-CV                     V.

          CITYWIDE ATM, INC. D.B.A CITYWIDE ATM, Appellee
                 ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on December 23, 2017. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jesus Javier Ibarra.

      We further order this decision certified below for observance.